I agree with counsel for plaintiff and cross-appellant that the city council contemplated a deduction of excise taxes of the same character as those imposed by the ordinance. There is no magic in a name. By whatever name the tax may be called, its character must be determined by its incidences. Morrow v.Henneford, 182 Wn. 625, 47 P.2d 1016.
An elaborate dissent would serve no useful purpose. The gas company is, as the trial court held, entitled to deduction of the occupational tax imposed by statutes of 1933 and 1935. It is also entitled to deduction of the three per cent tax imposed by the ordinance upon the gas company's gross income from sales for the fiscal year preceding the tax year.
The judgment should be reversed on the cross-appeal and affirmed on the appeal of the city.
STEINERT, C.J., HOLCOMB, and GERAGHTY, JJ., concur with MILLARD, J.